206 P.3d 1218 (2009)
228 Or. App. 231
STATE of Oregon, Plaintiff-Respondent,
v.
Laird Wayne HILL, Defendant-Appellant.
05C46732; A129989.
Court of Appeals of Oregon.
Decided April 29, 2009.
On Respondent's Petition for Reconsideration March 19, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, Criminal Appeals, for petition.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
The state petitions for reconsideration of our decision in this case, State v. Hill, 222 Or.App. 313, 193 P.3d 29 (2008). In that decision, we determined that, under the Oregon Supreme Court's decision in State v. Ice, 343 Or. 248, 170 P.3d 1049 (2007), the trial court had committed "an error of law apparent on the face of the record," ORAP 5.45(1), in imposing consecutive sentences, and we exercised our discretion pursuant to Ailes v. Portland Meadows, Inc., 312 Or. 376, 382, 823 P.2d 956 (1991), to correct that error. In *1219 light of Oregon v. Ice, ___ U.S. ___, 129 S.Ct. 711, 172 L.Ed.2d 517 (2009), holding that the constitutional right to a jury trial does not apply to decisions to impose consecutive sentences, the trial court did not err.
Reconsideration allowed; former opinion withdrawn; affirmed.